Allianz Life Insurance Company of North America Erik Nelson Senior Counsel Corporate Legal 5701 Golden Hills Drive Minneapolis, MN55416-1297 Telephone:763-765-7453 Telefax:763-765-6355 erik_nelson@allianzlife.com www.allianzlife.com July 13, 2012 Securities and Exchange Commission Division of Investment Management Office of Insurance Products treet NE Washington, DC20549 Re:Request for Withdrawal of the Application for an Order of Approval and Exemption (Application No. 812-13898), filed on May 3, 2011 pursuant to Sections 26(c) and 17(b) of the Investment Company Act of 1940, by Allianz Life Insurance Company of North America, Allianz Life Insurance Company of New York, and Allianz Life Variable Accounts A, B & C. Dear Sir/Madam: Pursuant to Rule 477, we hereby request the withdrawal of the above referenced application for exemption and order of approval that was filed with the Securities and Exchange Commission on May 3, 2011 in connection with several proposed fund substitutions. If you have any questions or comments, please feel free to contact the undersigned. Sincerely, Allianz Life Insurance Company of North America By:/s/ Erik Nelson
